



COURT OF APPEAL FOR ONTARIO

CITATION: Schwilgin v. Szivy, 2017 ONCA 78

DATE: 20170127

DOCKET: M45679 and M46003

Cronk, van Rensburg and Pardu JJ.A.

BETWEEN

Laszlo Schwilgin

Moving Party

(Appellant in Appeal)

and

Lori Anne Szivy

Respondent

(Respondent in Appeal)

Laszlo Schwilgin, acting in person

Lori Anne Szivy, acting in person

Heard: January 20, 2017

On motion to review the order of Justice D. Brown of the
    Court of Appeal, In Chambers, dated November 24, 2015, with reasons reported at
    2015 ONCA 816.

ENDORSEMENT

[1]

The moving party, Laszlo Schwilgin, a self-represented litigant, moves
    to review the decision of Brown J.A. of this court, dated November 24, 2015,
    dismissing Mr. Schwilgins motion for an extension of time to file a Notice of
    Appeal from the May 20, 2014 order of Backhouse J. of the Superior Court of
    Justice in this matrimonial case.  The respondent, Lori Anne Szivy, also a
    self-represented litigant, opposes the motion.

Adjournment Request

[2]

On December 26, 2016, Mr. Schwilgin contacted court staff and requested
    an adjournment of his review motion on the grounds that, while he allegedly has
    obtained legal aid for the purposes of his proposed appeal and argument of this
    motion, he has been unable to obtain counsel and he is unable to defend
    himself due to illness and lack of funds.

[3]

The Panel reviewed all the materials filed by Mr. Schwilgin in support
    of his adjournment request, as well as those in support of his request that
    Brown J.A.s order be set aside.

[4]

With respect to the adjournment request: i) Mr. Schwilgin provides no
    current medical or other evidence in proper form justifying his adjournment
    request; ii) the materials provided by him do not confirm that he has been
    granted legal aid for argument of this motion or his proposed appeal; and iii)
    no acceptable explanation for Mr. Schwilgins delay in moving for review of
    Brown J.A.s order, which was made 13 months ago, has been furnished.

[5]

In these circumstances, no reasonable basis for it having been
    demonstrated, the Panel denied Mr. Schwilgins adjournment request.

Review Motion

[6]

In the result, at the oral hearing, the Panel received submissions from
    both parties on the merits of the review motion.  At the conclusion of oral
    argument, we dismissed the motion for reasons to follow.

[7]

We see no basis for interference with Brown J.A.s impugned order. 
    Justice Brown considered and properly applied the governing legal principles
    for an extension of time, reviewed the evidentiary record on the motion as a
    whole, and reached a conclusion on that record that was readily and reasonably
    available to him.

[8]

We note, in particular, that Brown J.A. did not accept as reasonable Mr.
    Schwilgins explanation for the delay in seeking to appeal to this court, was
    not persuaded that there was merit to the proposed appeal, and was satisfied
    that the justice of the case favoured dismissing the extension of time motion. 
    Justice Brown provided clear and detailed reasons for his holdings on each of these
    issues.  We agree with his conclusions and his reasoning in support of them.

[9]

This review motion is therefore dismissed.

Costs

[10]

Ms. Svizy requests that she be awarded her reasonable costs of this
    motion, incurred by her on account of legal fees because Mr. Schwilgin served
    her former lawyer with his motion materials and his correspondence relating to
    his adjournment request.  Her former lawyer, although not currently counsel of
    record for Ms. Szivy in this court, responded to Mr. Schwilgins correspondence
    on her behalf.

[11]

In these circumstances, we are satisfied that Ms. Szivy is entitled to
    costs of this motion in the amount of $1,000, payable by Mr. Schwilgin
    forthwith, and we so order.

E.A. Cronk J.A.

K. van Rensburg J.A.

G. Pardu J.A.


